DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s filing on 05/13/2019.
Applicant’s cancelation of claim 1-10 is acknowledged and require no further examining.  Claims 11-20 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 

Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 9161753. This is a statutory double patenting rejection.

Claims 11, 12, and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 7 of prior U.S. Patent No. 10285704. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 7 of U.S. Patent No. 9161753. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims in the U.S Patent disclose all the features in the claims of the pending application.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 7 of U.S. Patent No. 9161753 in view of U.S. Patent No. 8413871. The combination of claims 2 and 7 of U.S. Patent No. 9161753 disclose the features of claim 11 of the pending application and disclose the anchor is a suture.  U.S. Patent No. 8413871 disclose anchors used in a surgical stapler can be made of threads, straps, or wires.  It would be obviousness to the person of ordinary skill in the art that the anchor can be a thread, strap, or a wire.

Claims 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 8 of U.S. Patent No. 10285704. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims in the U.S Patent disclose all the features in the claims of the pending application.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10285704 in view of U.S. Patent No. 8413871. The combination of claims 5 and 6 of U.S. Patent No. 9161753 disclose the features of claim 11 of the pending application and disclose the anchor is a suture.  U.S. Patent No. 8413871 disclose anchors used in a surgical stapler can be made of threads, straps, or wires.  It would be obviousness to the person of ordinary skill in the art that the anchor can be a thread, strap, or a wire.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 9, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731